Order entered December 15, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01154-CV

 IN RE JAMES D. YOO, KEITH WARD, HANS YOO, YOUNG K. YOO, AND DANNY
                             YOO, Relators

                Original Proceeding from the 192nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-14351

                                            ORDER
       Before the Court is Relators’ Agreed Motion to Dismiss Petition for Writ of Mandamus.

We GRANT the motion and DISMISS the petition for writ of mandamus. We ORDER the

costs of this original proceeding to be borne by the party incurring the same unless otherwise

provided by agreement of the parties.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE